Exhibit 10.12

Notice of Grant of Restricted Stock And

Award Agreement (the “Agreement”)

Bank of the Ozarks, Inc.; ID: 71-0556208

17901 Chenal Parkway

Little Rock, Arkansas 72223

Recipient:                     

Grant of Restricted Stock. Effective          (the “Grant Date”), you have been
granted             shares (the “Restricted Shares”) of Bank of the Ozarks, Inc.
(the “Company”) common stock pursuant to the Bank of the Ozarks, Inc. 2009
Restricted Stock and Incentive Plan, as amended and restated (the “Plan”),
subject to the terms and conditions of this Agreement. You are not obligated to
make any payment in respect of the Restricted Shares at the time of this grant
award, except if you make an election (a “Section 83(b) election”) under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

Value of Stock. Based on the average of the highest reported asked price and the
lowest reported bid price of trades with respect to the common stock as reported
on the NASDAQ Global Select Market as of the close of business on the Grant
Date, the fair market value of the Restricted Shares is $            per share,
or $            in the aggregate.

Vesting Restrictions. The Restricted Shares are subject to a substantial risk of
forfeiture, i.e., you may not be irrevocably assured of ownership of the
Restricted Shares until the vesting date or dates, and such Restricted Shares
will become vested according to the following schedule, provided you remain
continuously employed by the Company through such date:

 

Vesting Date

   % of Restricted Shares Vested        100 % 

All Restricted Shares shall vest immediately upon a “Change in Control,” as
described in the Plan. If your employment is terminated prior to the vesting
date of all of your Restricted Shares, your unvested Restricted Shares shall be
forfeited in accordance with the Plan.

Rights While Shares Are Restricted. While your shares remain restricted, you
will be entitled to any dividends paid on the Restricted Shares, and to any
voting rights with respect to such shares on the same basis as other holders of
common stock who have no restrictions relating to their shares of common stock.
Until the date your Restricted Shares become vested, you may not assign or
otherwise transfer the Restricted Shares except as provided in the Plan. Once
your Restricted Shares vest, you may not be able to immediately sell your shares
depending on securities laws and any Company-imposed restrictions with respect
to compliance with such laws. Any inability to sell or transfer the Restricted
Shares will not relieve you of the obligation to pay any required withholding
taxes at the time of vesting (see discussion below under “Taxation of Restricted
Shares”).



--------------------------------------------------------------------------------

The Restricted Shares shall be held in escrow by the Secretary of the Company
until such time as the Restricted Shares vest or are forfeited. Upon the vesting
of such Restricted Shares and the satisfaction of the other terms and conditions
of this Agreement, the Company will deliver the Restricted Shares to you,
subject to payment of any taxes payable by you with respect to the Restricted
Shares.

Application of Company Clawback Policy. The Award and any shares of Common
Stock, cash or other property acquired in connection with this Award will be
subject to the terms and conditions of any clawback or recoupment policy adopted
by the Company and as may be in effect from time to time.

Taxation of Restricted Shares. Based on current tax laws, you will not be taxed
on your Restricted Shares until they vest. At the time of vesting, the Company
will treat the fair market value of the vested Restricted Shares as compensation
taxable to you as ordinary income. If the common stock is then traded on the
NASDAQ Global Select Market, the fair market value will be based on the average
of the highest reported asked price and the lowest reported bid price of trades
with respect to the common stock as reported on such exchange on the vesting
date, or if there is no sale for the relevant date, then on the last previous
date on which a sale was reported, or if the common stock is not then traded on
such market, then such fair market value, determined as aforesaid, on such
exchange or market on which the common stock may then be traded, and if the
common stock is not then traded on any such exchange or market, then in the sole
discretion of the Board of Directors of the Company.

You may make a Section 83(b) election, to include in your gross income in the
year of this Award the amount specified in Section 83(b) of the Code. If you
make such an election, you must notify the Company in writing within 10 days
after filing the notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code.

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.

Upon satisfaction of any vesting requirements, before any Restricted Shares may
be delivered to you, or as set forth below, if you make a Section 83(b)
election, at the time of making such election, you must satisfy your obligation
for federal, state and local tax withholding on the Restricted Shares (the
“Restricted Withholding”).

You may elect to have the Restricted Withholding satisfied, in whole or part, by
(i) authorizing the Company to withhold a number of vested Restricted Shares you
own equal to the Fair Market Value as of the date withholding is effected that
would satisfy the Restricted Withholding, (ii) transferring to the Company cash
or other shares of Common Stock owned by you with a Fair Market Value equal to
the amount of the Required Withholding, or (iii) if you are an Employee of the
Company or a Subsidiary (as such terms are defined in the Plan) at the time such
Restricted Withholding is effected, by withholding such amount from your cash
compensation. Whether or not you make a Section 83(b) election, no fractional
shares of Common Stock shall be issued, and the Company will deliver cash to you
equal to the Fair Market Value of any fractional share resulting from such
withholding.

If you make a Section 83(b) election, you must remit to the Company an amount
sufficient to satisfy all Restricted Withholding at the time of your election.
Such Restricted Withholding may be satisfied in any authorized manner set forth
in the immediately preceding paragraph. Your failure to timely submit the
Restricted Withholding may result in forfeiture of your Restricted Shares.



--------------------------------------------------------------------------------

The Company is providing you this information for educational purposes only and
you hereby acknowledge and agree that you are responsible for determining your
tax obligations as a result of the transactions contemplated by this Agreement.

By your signature and the Company’s signature below, you and the Company agree
that the Restricted Shares are granted under and governed by this Agreement and
the Plan, which is attached and incorporated herein by reference. In the event
of any inconsistency or ambiguity between the terms and conditions of this
Agreement and the Plan or in the event that this Agreement is silent as to any
other matters addressed in the Plan, the terms of the Plan shall control.

BANK OF THE OZARKS, INC.

 

By:   George G. Gleason, II     

 

  Chairman and Chief Executive Officer      Date  

 

    

 

  Recipient Signature      Date